Citation Nr: 1025343	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-08 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for generalized 
osteoarthritis.

3.  Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for a right knee 
disability.

4.  Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for laceration of 
the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, L.G.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

The Veteran and L.G. testified at an April 2007 RO hearing and a 
December 2008 Board hearing before the undersigned Acting 
Veterans Law Judge.  The transcript of both hearings is of 
record.

These issues were before the Board in February 2009 when they 
were remanded for additional evidentiary development.  The Board 
requested Social Security Administration (SSA) records pertaining 
to the Veteran to be added to the case file.  The SSA sent a 
letter stating that the Veteran's records were destroyed.  The 
Veteran was also contacted to obtain these records and he stated 
that he has no records from the SSA apart from the checks he 
receives.  Therefore, the case is now ready to be adjudicated.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
Veteran's bilateral hearing loss began in service, manifested to 
a compensable degree within a year after service, or is in any 
way causally related to active military service. 

2.  Service connection for osteoarthritis was denied in a 
February 1977 rating decision.  The Veteran was notified of this 
decision and he did not file an appeal.

3.  Evidence received since the February 1977 RO decision is not 
cumulative or redundant.  However, it is not of such significance 
that it raises a reasonable possibility of substantiating the 
claim for osteoarthritis.

4.  In an April 1999 decision, the Board determined that new and 
material evidence had not been submitted to reopen the previously 
denied claims for service connection for right knee and left 
wrist disabilities.  

5.  Evidence received since the April 1999 Board decision is not 
cumulative or redundant.  However, it is not of such significance 
that it raises a reasonable possibility of substantiating the 
claim for a right knee disability.

6.  Evidence received since the April 1999 Board decision is not 
cumulative or redundant.  However, it is not of such significance 
that it raises a reasonable possibility of substantiating the 
claim for a left wrist disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

2.  New and material evidence has not been received since the 
RO's February 1977 decision, which denied a claim of entitlement 
to service connection for osteoarthritis; the claim for service 
connection for osteoarthritis is not reopened.  
38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.156, 3.159, 20.1103 (2009).

3.  New and material evidence has not been received since the 
Board's April 1999 decision, which denied a claim of entitlement 
to service connection for a right knee disability; the claim for 
service connection for a right knee disability is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
20.1100, 20.1105 (2009).

4.  New and material evidence has not been received since the 
Board's April 1999 decision, which denied a claim of entitlement 
to service connection for a left wrist disability; the claim for 
service connection for a left wrist disability is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
20.1100, 20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486.

In this case, the Veteran received notice of the evidence needed 
to substantiate a service connection claim in March 2004 and was 
provided with notice of the type of evidence necessary to 
establish an effective date of the disability rating in April 
2007.  The Veteran was not prejudiced by this belated Dingess 
notice, as his claim for bilateral hearing loss was readjudicated 
in a June 2008 statement of the case.  

Kent v. Nicholson, 20 Vet. App. 1 (2006), established new 
requirements regarding the VCAA notice and reopening claims.  The 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice must include the bases for the denial in the 
prior decision and VA must respond with a notice letter that 
describes what evidence would be necessary to substantiate that 
element or elements required to establish service connection that 
were found insufficient in the previous denial.  Id.  Therefore, 
the question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which the 
prior claim was denied.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996) (holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The VA has adequately advised the Veteran 
of the basis of the previous denial.  An April 2007 letter 
clearly explained what new and material evidence was and a March 
2009 letter informed the Veteran on what basis his claims were 
previously denied.

Despite this belated notice in compliance with Kent, the claim 
was readjudicated in a March 2010 statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Therefore, no 
prejudice resulted to the Veteran.  

The Board finds no prejudice to the Veteran in proceeding with 
the present decision.  The Veteran has had ample opportunities to 
meaningfully participate in the adjudicative claims process.  Any 
error or deficiency in this regard is harmless, and not 
prejudicial.

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records, pertinent treatment records and 
providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board is mindful that, in a case such as this, where some 
service treatment records may be unavailable due to the fire that 
occurred at the National Personnel Records Center (NPRC), there 
is a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992).  While it is unfortunate 
that the Veteran's service treatment records may be incomplete, 
the appeal must be decided on the evidence of record, and the 
Board's analysis has been undertaken with this heightened duty in 
mind.  As detailed above, there is no evidence to support a 
finding of service connection for bilateral hearing loss.

VA has obtained the Veteran's available service treatment 
records, VA treatment records, private treatment records and 
afforded the Veteran a VA examination with regard to his claim 
for hearing loss.  The examination was adequate for adjudication 
purposes, as the examiner had the opportunity to review the 
Veteran's case file and interview the Veteran.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file.  
Therefore, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by a 
decision on the claims at this time.

II.  Service Connection 

Pertinent Law and Regulations

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the United States Court of Appeals for Veterans 
Claims' case law, lay observation is competent.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  
38 C.F.R. § 3.303(b) (2009).

Where a Veteran had active and continuous military service for 90 
days or more and sensorineural hearing loss (as an organic 
disease of the nervous system) becomes manifest to a degree of 10 
percent within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in, or 
aggravated by, service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 

Analysis 

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures puretone threshold hearing levels (in decibels) 
over a range of frequencies (in hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a 
Veteran has a disability based on hearing loss is governed by 38 
C.F.R. § 3.385 (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).

In order to determine whether the Veteran has current hearing 
loss, the Board looks at the VA examination provided to the 
Veteran in March 2005.  In relevant part, pure tone air 
conduction thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
65
65
80
LEFT
50
70
70
85
95

The March 2005 evaluation revealed that there is a current 
diagnosis of bilateral hearing loss pursuant to 38 C.F.R. § 3.385 
(2009).  Thus, the crux of this case rests upon consideration of 
whether the Veteran's bilateral hearing loss began in service or 
is in any way related to active service.  

The Board notes that the Veteran's records or a portion of them 
were recovered after the fire of 1973.  The burnt records and 
photocopies of the located records were included in the file.  A 
review of the Veteran's service treatment records shows that on 
separation from service in May 1955, the Veteran noted no 
problems with his ears and a whisper test conducted showed 
findings of 15/15 in both ears.  No audiological evaluation was 
conducted.  The Veteran's DD-214 shows that his military 
operational specialty was a cook's helper and prior to service he 
was a truck driver.  

The first record of hearing loss is a letter dated in December 
1981, signed by Dr. J.B.R., stating that the Veteran was 
initially examined for hearing loss in February 1975.  The doctor 
stated that he found low tone hearing loss in the left ear, with 
an unknown etiology.  He stated that when the Veteran returned in 
March 1975 his hearing had improved.  The Veteran was seen again 
in May 1980 reporting that his hearing had worsened.  In November 
1981 the doctor determined that the Veteran's hearing loss was 
"socially inadequate" and that he required hearing aids.  As 
hearing loss did not manifest to a compensable degree within one 
year of the date of separation from service, the presumptive 
regulations are not for application.  See 38 C.F.R. § 3.307.

As discussed above, in March 2005 the Veteran was provided a VA 
examination for his hearing loss.  The examiner had the 
opportunity to review the Veteran's case file and examine him.  
Audiological testing revealed moderately severe to severe 
bilateral hearing loss.  The examiner stated that he was unable 
to complete speech discrimination testing, as the Veteran could 
not follow instructions.  The Veteran reported training as a 
machine gunner in basic training and then spent the remainder of 
his service as a cook.  He denied any combat service.  He also 
stated that he had minimal military noise exposure and reported 
post discharge occupational noise exposure in his work in 
maintenance.  He denied recreational noise exposure.  The 
examiner concluded that the Veteran's hearing loss was not caused 
by or a result of military noise exposure since his hearing was 
normal at discharge.  

There is no further medical evidence relating the Veteran's 
hearing loss to his service.  At a hearing before the 
undersigned, the Veteran reported that he was a machine gunner 
after basic training.  (See transcript of hearing page 4.)  
However, there is no evidence in the Veteran's records or his DD-
214 that he was a gunner.  While the Veteran has testified that 
he was exposed to tremendous amounts of noise during service, his 
own reports to the medical examiner in 2005, contradict these 
statements.  The Veteran stated he had minimal noise exposure in 
service and had post service noise exposure.  Furthermore, while 
the Veteran's service treatment records are not complete, the 
Veteran's separation examination is present and shows a 15/15 
whisper test.  While audiometric testing is undoubtedly more 
precise than a whisper voice test, the whisper voice test is an 
alternative means of testing hearing.  See Smith v. Derwinski, 2 
Vet. App. 137, 138, 140 (1992).  The Veteran also did not present 
with complaints of hearing loss until 1975, 20 years after his 
separation from service.  The Board notes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning the Veteran's health and medical treatment 
during and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if any, 
resulted in any chronic or persistent disability which still 
exists currently. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  As such, to the extent the Veteran asserts continuity of 
hearing loss since service, those statements are not found to be 
credible.

Additional evidence in support of the Veteran's service 
connection claim for bilateral hearing loss is his own lay 
assertions.  As a lay person, however, the Veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
Veteran contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on this 
matter.  Accordingly, the Veteran's lay statements are entitled 
to no probative value.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  

While lay testimony is competent to establish the presence of 
observable symptomatology, lay testimony is not competent to 
relate the Veteran's bilateral hearing loss to active service.  
The Veteran has failed to provide any probative evidence of 
continuity of symptomatology.  The most probative evidence of 
record is the March 2005 VA examination report in which the 
examiner concluded that the current hearing loss was not related 
to service.

As there is no documented hearing loss in service, a prolonged 
period without complaint of or treatment for bilateral hearing 
loss, and there is no medical nexus opinion linking the Veteran's 
hearing loss with service, the Veteran's claim must be denied.  
The Board has considered the applicability of "benefit of the 
doubt" doctrine; however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  Thus, the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss is denied.  

III.  New and Material Evidence for Rating Decisions

Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to that 
claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis 

In the February 1977 rating decision, the RO denied the Veteran's 
claim for entitlement to service connection for osteoarthritis on 
the basis that there was no evidence of osteoarthritis in 
service.  The evidence at the time of the February 1977 decision 
consisted of service treatment records; a VA examination dated in 
February 1974; and a letter from Dr. M.G.R. dated in January 
1977.

The Veteran was notified of the decision in March 1977.  He did 
not file an appeal however, and the February 1977 rating decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In March 2004, the Veteran submitted a new claim for 
osteoarthritis.  The evidence submitted since the February 1977 
rating decision includes a VA examination dated November 1996; a 
letter from Dr. M.G.R. dated in December 1981; a VA examination 
dated in April 2004; treatment records from the VA Medical Center 
in Albuquerque; a letter from the Veteran's wife dated in 
February 2010; a letter from Dr. K.K.M. dated in April 2010 
reporting osteoarthritis of the left wrist; form DD-214 and a 
Board Hearing transcript.  

The records are new as they have not been previously added to the 
Veteran's record.  The medical records show evidence of 
osteoarthritis.  However, while the evidence is new, it is not 
material, as the records do not relate the Veteran's 
ostearthritis to service and therefore, do not raise a reasonable 
possibility of substantiating the claim.  

To the extent that the Veteran has offered statements in an 
attempt to establish service connection, the Board notes that 
such evidence essentially constitutes reiterations of assertions 
made in connection with the prior denial, and, thus, cannot be 
considered "new" within the meaning of 38 C.F.R. § 3.156(a).  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  While the 
Veteran is competent as a lay person to describe observing 
symptoms, his statements cannot serve to establish a connection 
between his current disorder and his military service.  The 
claimed disability is not the type of disease or injury for which 
lay evidence is competent evidence.  See generally Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran does not 
possess the appropriate medical expertise and training to 
competently offer an opinion as to whether his osteoarthritis is 
related to service, any statements purporting to do so cannot 
constitute material evidence.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  For these reasons, the unsupported lay 
statements cannot serve as a predicate to reopen the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

As there is no evidence that the Veteran incurred osteoarthritis 
in service, the Board does not find that there is material 
evidence with which to reopen the Veteran's claim.  As there is 
no new and material evidence before the Board, the Board lacks 
jurisdiction to review the merits of a previously denied claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).



IV.  New and Material Evidence for Board Decisions

Pertinent Law and Regulations 

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and it is deemed final.  38 U.S.C.A. 
§ 7104, 38 C.F.R. § 20.1100.  A final decision cannot be reopened 
unless new and material evidence is presented.  38 U.S.C.A. § 
5108.  The Secretary must reopen a finally disallowed claim when 
new and material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).




Analysis 

Right Knee and Left Wrist Disabilities 

In the April 1999 Board decision, the Board denied the Veteran's 
claim for entitlement to service connection for a right knee 
disability and a left wrist disability on the basis that there 
was no new and material evidence with which to reopen the claims.  
(See generally 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303).  The claim 
of a right knee disability was initially denied because the 
Veteran's right knee disability pre-existed service and there was 
no evidence of any complaints of knee pain on the Veteran's 
separation from service to show aggravation.  The Veteran's left 
wrist disability was initially denied because there were no 
records showing that the Veteran incurred a left wrist laceration 
in service and the evidence showed that the Veteran injured his 
left wrist post service, in approximately 1972.  

The evidence at the time of the April 1999 Board decision 
consisted of the Veteran's service treatment records; letters 
from Dr. M.G.R. dated in January 1952, February 1978, January 
1979, December 1980, December 1981 and November 1984; February 
1974 and March 1976 VA examinations; a May 1978 private medical 
statement from Dr. B.R.M.; private medical records from March to 
April 1981; a letter from Dr. D.F.S. dated in April 1981; and a 
private medical statement dated in March 1984 from Dr. K.J.E.  
The Veteran was notified of the decision in April 1999 (the Board 
notes the April 13, 1999 stamp by the adjudication division). 
While the notice letter was not in the file the Board points out 
that there is a "presumption of regularity" under which it is 
presumed that government officials have properly discharged their 
official duties.  Clear evidence to the contrary is required to 
rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992).    The Veteran did not file an appeal, and the 
April 1999 rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1100.

In March 2004, the Veteran submitted a new claim for a right knee 
disability and left wrist laceration.  The evidence submitted 
since the April 1999 Board decision include treatment records 
from the VA Albuquerque Medical Center; a VA examination of the 
left wrist in April 2004; transcript of the Board hearing dated 
in December 2008; a letter dated in February 2010 from the 
Veteran's wife and two duplicative letters from Dr. M.G.R. dated 
in January 1979 and December 1981. 

The VA Albuquerque Medical Center treatment records, VA 
examination, the letter from the Veteran's wife and the 
transcript of the 2008 hearing are new evidence because they had 
not been previously submitted to agency decision-makers.  
However, there is still no new medical evidence relating the 
Veteran's claimed right knee and left wrist disabilities to 
service.  The letter from the Veteran's wife states that she 
remembers the Veteran's hands being bandaged but does not state 
when the injury occurred or if in fact an injury occurred.  While 
the evidence is new, it is not material, as the records do not 
raise a reasonable possibility of substantiating the claims.  

To the extent that the Veteran has offered statements in an 
attempt to establish service connection, the Board notes that 
such evidence essentially constitutes reiterations of assertions 
made in connection with the prior denial, and, thus, cannot be 
considered "new" within the meaning of 38 C.F.R. § 3.156(a).  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  While the 
Veteran is competent as a lay person to describe observing 
symptoms, his statements cannot serve to establish a connection 
between his current disorder and his military service.  The 
claimed disability is not the type of disease or injury for which 
lay evidence is competent evidence.  See generally Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran does not 
possess the appropriate medical expertise and training to 
competently offer an opinion as to whether his right knee and 
left wrist disabilities are related to service, any statements 
purporting to do so cannot constitute material evidence.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  For these reasons, 
the unsupported lay statements cannot serve as a predicate to 
reopen the previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

As there is no new and material evidence before the Board, the 
Board lacks jurisdiction to review the merits of a previously 
denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

New and material evidence having not been received, the claim of 
entitlement to service connection for osteoarthritis disability 
remains final and is not reopened.  The appeal is denied.

New and material evidence having not been received, the claim of 
entitlement to service connection for a right knee disability 
remains final and is not reopened.  The appeal is denied.

New and material evidence having not been received, the claim of 
entitlement to service connection for a left wrist disability 
remains final and is not reopened.  The appeal is denied.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


